As filed with the Securities and Exchange Commission on September 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. Underlying Funds Trust SEMI-ANNUAL REPORT June 30, 2014 (Unaudited) Underlying Funds Trust Event Driven Allocation of Portfolio Assets - June 30, 2014 (Unaudited) Event Driven Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Long/Short Equity Allocation of Portfolio Assets - June 30, 2014 (Unaudited) Long/Short Equity Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Market Neutral Allocation of Portfolio Assets - June 30, 2014 (Unaudited) Market Neutral Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Relative Value - Long/Short Debt Allocation of Portfolio Assets - June 30, 2014 (Unaudited) Relative Value - Long/Short Debt Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Managed Futures Strategies Allocation of Portfolio Assets - June 30, 2014 (Unaudited) Managed Futures Strategies Investments are a percentage of Total Net Assets. Underlying Funds Trust Expense Example – June 30, 2014 (Unaudited) The following Expense Example is presented for Event Driven, Long/Short Equity, Market Neutral, Relative Value – Long/Short Debt, and Managed Futures Strategies (the “Portfolio or Portfolios”), each a series of the Underlying Funds Trust. As a shareholder of the Portfolios, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/14 – 6/30/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.To the extent the Portfolios invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Portfolios invest in addition to the expenses of each Portfolio.Actual expenses of the Portfolios are expected to vary among each Portfolio.The Example below includes, but is not limited to, investment advisory fees and operating services fees.However, the Example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Underlying Funds Trust Expense Example – June 30, 2014 (continued) (Unaudited) Event Driven Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/14 6/30/14 1/1/14-6/30/14+ Actual……. $ 1,000.00 Hypothetical (5% return before expenses)……. +Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 3.12%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Long/Short Equity Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/14 6/30/14 1/1/14-6/30/14+ Actual……. $ 1,000.00 Hypothetical (5% return before expenses)……. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.85%, multiplied by the average account value over the period, multiplied by 181/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – June 30, 2014 (continued) (Unaudited) Market Neutral Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/14 6/30/14 1/1/14-6/30/14+ Actual……. $ 1,000.00 Hypothetical (5% return before expenses)……. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.61%, multiplied by the average account value over the period, multiplied by 181/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Relative Value – Long/Short Debt Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/14 6/30/14 1/1/14-6/30/14+ Actual……. $ 1,000.00 Hypothetical (5% return before expenses)……. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.38%, multiplied by the average account value over the period, multiplied by 181/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – June 30, 2014 (continued) (Unaudited) Managed Futures Strategies Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/14 6/30/14 1/1/14-6/30/14+ Actual……. $ 1,000.00 Hypothetical (5% return before expenses)……. + Expenses are equal to the Portfolio’s annualized expense ratio, including interest expense and dividends on short positions, of 2.28%, multiplied by the average account value over the period, multiplied by 181/365. If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Event Driven Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 84.5% Aerospace & Defense - 1.0% Astronics Corp. (b) $ Airlines - 1.4% Delta Air Lines, Inc. United Continental Holdings, Inc. (b) Total Airlines Auto Components - 4.6% American Axle & Manufacturing Holdings, Inc. (b) Cobra Automotive Technologies SpA (b) Cooper Tire & Rubber Co. Jason Industries, Inc. - Units (b) Jason Industries, Inc. - Common (b) Martinrea International, Inc. (b) Total Auto Components Automobiles - 0.8% General Motors Co. Banks - 0.4% Citigroup, Inc. Sterling Bancorp Total Banks Biotechnology - 0.1% Idenix Pharmaceuticals, Inc. (b) QLT, Inc. Total Biotechnology Building Products - 0.8% Masco Corp. Owens Corning Total Building Products Capital Markets - 0.0% SWS Group, Inc. (b) Chemicals - 8.8% Chemtura Corp. (b) Ferro Corp. (b) Innophos Holdings, Inc. Kraton Performance Polymers, Inc. (b) OCI Partners LP PetroLogistics LP Sensient Technologies Corp. Trinseo SA (b) Total Chemicals Commercial Services & Supplies - 2.0% Performant Financial Corp. (b) Schawk, Inc. Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment - 0.0% Riverbed Technology, Inc. (b) Construction & Engineering - 1.2% Badger Daylighting Ltd. (b) Foster Wheeler AG Kentz Corp. Total Construction & Engineering Construction Materials - 1.2% Cemex SAB de CV - ADR (b) Vulcan Materials Co. Total Construction Materials Containers & Packaging - 5.1% DS Smith PLC Graphic Packaging HoldingCo. (b) Intertape Polymer Group, Inc. (b) Total Containers & Packaging Diversifed Financial Services - 0.5% Nomad Holdings Ltd. (b) Diversified Consumer Services - 0.2% Sotheby’s Diversified Financial Services - 0.6% Element Financial Corp. (b) Pohjola Bank PLC Total Diversified Financial Services Diversified Telecommunication Services - 2.2% Cbeyond, Inc. (b) tw telecom, inc. (b) Vivendi SA Ziggo NV Total Diversified Telecommunication Services Electric Utilities - 0.6% Iberdrola SA 9 69 Pepco Holdings, Inc. UNS Energy Corp. Total Electric Utilities Electronic Equipment, Instruments & Components - 0.2% Aeroflex Holding Corp. (b) Laird PLC Measurement Specialties, Inc. (b) Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 2.3% Hercules Offshore, Inc. (b) North American Energy Partners, Inc. Total Energy Equipment & Services Food & Staples Retailing - 0.9% Rite Aid Corp. (b) Safeway, Inc. Susser Holdings Corp. (b) Total Food & Staples Retailing Food Products - 0.6% GrainCorp Ltd. Hillshire Brands Co. Pinnacle Foods, Inc. Warrnambool Cheese & Butter Factory Co. Holding Ltd. Total Food Products Health Care Equipment & Supplies - 0.2% Covidien PLC Human Touch (Acquired 8/12/2009 through 10/1/2013, Cost $97,925) (a)(b)(c) ICU Medical, Inc. (b) Medical Action Industries, Inc. (b) Smith & Nephew PLC - ADR Total Health Care Equipment & Supplies Health Care Providers & Services - 0.0% Gentiva Health Services, Inc. (b) Hotels, Restaurants & Leisure - 12.6% Belmond Ltd. (b) Bob Evans Farms, Inc. Carrols Restaurant Group, Inc. (b) Cedar Fair LP Churchill Downs, Inc. ClubCorp Holdings, Inc. Diamond Resorts International, Inc. (b) International Game Technology Marriott International, Inc. 1 64 MTR Gaming Group, Inc. (b) SeaWorld Entertainment, Inc. Town Sports International Holdings, Inc. Total Hotels, Restaurants & Leisure Household Durables - 1.1% Blyth, Inc. Nobility Homes, Inc. (b) WCI Communities, Inc. (b) Total Household Durables Household Products - 0.7% Central Garden and Pet Co. (b) Insurance - 1.7% Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. MBIA, Inc. (b) National Interstate Corp. Protective Life Corp. Tower Group International Ltd. Total Insurance Internet Software & Services - 0.0% OpenTable, Inc. (b) IT Services - 0.0% Bull (b) Life Sciences Tools & Services - 0.3% Furiex Pharmaceuticals, Inc. (b) Nordion, Inc. (b) Total Life Sciences Tools & Services Machinery - 1.5% CNH Industrial NV Wabash National Corp. (b) Total Machinery Marine - 0.6% Stolt-Nielsen Ltd. Media - 3.5% Comcast Corp. Digital Cinema Destinations Corp. (b) DIRECTV (b) LIN Media, LLC (b) Loral Space & Communications, Inc. (b) Publigroupe SA Time Warner Cable, Inc. Tribune Co. (b) Total Media Metals & Mining - 0.8% Augusta Resource Corp. (b) AuRico Gold, Inc. Camino Minerals Corp. (b) 40 Lumina Copper Corp. (b) Pan American Silver Corp. (b) Papillon Resources Ltd. (b) Primero Mining Corp. (b) TimkenSteel Corp. (b) Total Metals & Mining Multi-Utilities - 0.0% Integrys Energy Group,Inc. Oil, Gas & Consumable Fuels - 9.4% Alvopetro Energy Ltd. (b) Atlas Energy LP Avance Gas Holding Ltd. BW LPG Ltd. Caracal Energy, Inc. (b) Eclipse Resources Corp. (b) Energy XXI Bermuda Ltd. Equal Energy Ltd. Gulf Coast Ultra Deep Royalty Trust (b) Penn West Petroleum Ltd. (b) Penn West Petroleum Ltd. Talisman Energy, Inc. TransCanada Corp. (b) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 2.3% Ainsworth Lumber Co. Ltd. (b) Boise Cascade Co. (b) Wausau Paper Corp. Western Forest Products, Inc. (b) Total Paper & Forest Products Pharmaceuticals - 0.4% Allergan, Inc. AstraZeneca PLC - ADR Forest Laboratories, Inc. Questcor Pharmaceuticals, Inc. Total Pharmaceuticals Professional Services - 0.1% Cision AB (b) Real Estate Investment Trusts (REITs) - 0.2% American Realty Capital Healthcare Trust, Inc. NorthStar Realty Finance Corp. Temple Hotels, Inc. (b) Total Real Estate Investment Trusts (REITs) Real Estate Management & Development - 3.0% Huntingdon Capital Corp. (b) RE/MAX Holdings, Inc. Total Real Estate Management & Development Road & Rail - 3.5% AMERCO Con-way, Inc. Swift Transportation Co. (b) Total Road & Rail Semiconductors & Semiconductor Equipment - 3.3% Hittite Microwave Corp. Micron Technology, Inc. (b) PLX Technology, Inc. (b) RDA Microelectronics, Inc. - ADR SunEdison Semiconductor Ltd. (b) Wolfson Microelectronics PLC (b) Xcerra Corp. (b) Total Semiconductors & Semiconductor Equipment Software - 0.3% Giant Interactive Group, Inc. - ADR MICROS Systems, Inc. (b) ReadSoft AB Total Software Specialty Retail - 2.1% Chico’s FAS, Inc. Murphy USA, Inc. (b) PetSmart, Inc. Total Specialty Retail Technology Hardware, Storage & Peripherals - 0.1% Fusion-io, Inc. (b) Thrifts & Mortgage Finance - 0.3% Hudson City Bancorp, Inc. PennyMac Financial Services, Inc. (b) TF Financial Corp. Total Thrifts & Mortgage Finance Trading Companies & Distributors - 0.9% NOW, Inc. (b) Wireless Telecommunication Services - 0.1% T-Mobile US, Inc. (b) TOTAL COMMON STOCKS (Cost $183,531,390) $ PREFERRED STOCKS - 0.0% Health Care Equipment & Supplies - 0.0% Human Touch Series B, 0.000% (Acquired 08/12/2009 through 10/01/2013, Cost $195,800) (a)(b)(c) TOTAL PREFERRED STOCKS (Cost $195,800) $ Principal Amount CONVERTIBLE BONDS - 0.3% Consumer Finance - 0.3% Atlanticus Holdings Corp. 5.875%, 11/30/2035 $ TOTAL CONVERTIBLE BONDS (Cost $817,232) $ CORPORATE BONDS - 7.7% Containers & Packaging - 1.8% Ardagh Finance Holdings SA 11.125%, 06/01/2018 (Acquired 10/17/2013 through 06/01/2014, Cost $286,075) (d) 11.125%, 06/01/2018 (Acquired01/25/2013 through 12/02/2013, Cost $1,907,357) (d) EUR 1,439,417 8.625%, 06/15/2019 (Acquired 06/06/2014, Cost $2,046,640) (d) $ Total Containers & Packaging Hotels, Restaurants & Leisure - 1.4% Caesar’s Entertainment Resort Properties LLC 11.000%, 10/01/2021 (Acquired 09/27/2013 through 03/26/2014, Cost $3,266,835) (d) Household Products - 0.4% Reynolds Group Issuer, Inc./Reynold’s Group Issuer, LLC 9.875%, 08/15/2019 Media - 0.4% Clear Channel Communications, Inc. 10.750%, 08/01/2016 Metals & Mining - 0.0% Aleris International, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850) (a)(c)(f) Oil, Gas & Consumable Fuels - 1.5% Endeavour International Corp. 12.000%, 03/01/2018 NGPL PipeCo LLC 7.768%, 12/15/2037 (Acquired 02/05/2014 through 06/04/2014, Cost $2,717,950) (d) Xinergy Corp. 9.250%, 05/15/2019 (Acquired 07/11/2012, Cost, Cost $353,056) (d) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 1.5% Millar Western Forest Products Ltd. 8.500%, 04/01/2021 Verso Paper Holdings LLC / Verso Paper, Inc. 11.375%, 08/01/2016 11.750%, 01/15/2019 Total Paper & Forest Products Specialty Retail - 0.7% Toys R Us, Inc. 7.375%, 09/01/2016 (Acquired 06/12/2014, Cost, Cost $1,822,828) (d) TOTAL CORPORATE BONDS (Cost $18,481,342) $ BANK LOANS - 1.0% NGPL PipeCo, LLC 6.750%, 09/15/2017 (e) Transtar Industries 2nd Lien 10.000%, 10/09/2019 (e) TOTAL BANK LOANS (Cost $2,483,281) $ ESCROW NOTES - 0.0% AMR Corp. Escrow (a)(b) 0 General Motors Co. (a)(b) 0 General Motors Co. (a)(b) 0 General Motors Co. (a)(b) 0 Lear Corp. (a)(b) Six Flags Entertainment Corp. (a)(b) 0 Smurfit-Stone Container Corp. (a)(b) 0 TOTAL ESCROW NOTES (Cost $0) $ CLOSED END FUNDS - 0.8% Invesco Senior Income Trust TOTAL CLOSED END FUNDS (Cost $1,884,554) $ RIGHTS - 0.1% Shares American Medical Alert Corp. (a)(b) Chelsea Therapeutics International CVR (a)(b) Clinical Data, Inc. (a)(b) Contra Teva Pharmaceuticals CVR (a)(b) Cubist Pharmaceuticals, Inc. (b) Gerber Scientific, Inc. (a)(b) 0 Leap Wireless International, Inc. (a)(b) Omthera Pharmaceuticals (a)(b) 60 Trius Therapeutics, Inc. (a)(b) TOTAL RIGHTS (Cost $10,583) $ WARRANTS - 0.4% Alpha Bank AE Expiration December 2017, Exercise Price: $0.45 Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a)(b) Lear Corp. Expiration November 2014, Exercise Price: $0.05 (b) 75 Nomad Holdings Ltd. Expiration April 2017, Exercise Price: $11.50 (b) TOTAL WARRANTS (Cost $597,087) $ PURCHASED OPTIONS - 0.1% Contracts Call Options - 0.0% Vodafone Group Expiration January 2015, Exercise Price: $40.00 (b) 64 Put Options - 0.1% iShares Russell 2000 ETF Expiration July 2014, Exercise Price: $116.00 (b) SPDR S&P rust Expiration July 2014, Exercise Price: $193.00 (b) SPDR S&P rust Expiration July 2014, Exercise Price: $194.00 (b) SPDR S&P rust Expiration August 2014, Exercise Price: $191.00 (b) SPDR S&P rust Expiration August 2014, Exercise Price: $193.00 (b) Total Put Options TOTAL PURCHASED OPTIONS (Cost $661,420) (b) $ MONEY MARKET FUNDS - 11.3% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio - Institutional Class 0.06% (e) TOTAL MONEY MARKET FUNDS (COST $28,253,119) Total Investments (Cost $236,915,808) - 106.2% Liabilities in Excess of Other Assets - (6.2)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. EUR Euro ADR American Depository Receipt (a) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of investments). At June 30, 2014, the market value of these securities total $310,680 which represents 0.1% of total net assets. (b) Non-income producing. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At June 30, 2014, the market value of these securities total $48,875 which represents 0.0% of total net assets. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At June 30, 2014, the market value of these securities total $12,856,846 which represents 5.1% of total net assets. (e) Variable Rate Security.The rate shown represents the rate at June 30, 2014. (f) Default or other conditions exist and security is not presently accruing income. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Securities Sold Short June 30, 2014 (Unaudited) COMMON STOCKS - 11.8% Shares Value Auto Components - 0.4% Autoliv, Inc. $ Automobiles - 0.1% Ford Motor Co. Capital Markets - 0.5% Ashmore Group PLC KCG Holdings, Inc. Total Capital Markets Communications Equipment - 0.5% Pace PLC Construction & Engineering - 0.2% FLSmidth & Co. A/S Diversified Financial Services - 0.5% Element Financial Corp. Food & Staples Retailing - 0.5% SUPERVALU, Inc. Health Care Equipment & Supplies - 0.0% Medtronic, Inc. Health Care Providers & Services - 0.3% Skilled Healthcare Group, Inc. Household Durables - 1.3% Garmin Ltd. Newell Rubbermaid, Inc. Total Household Durables Insurance - 0.7% Everest Re Group Ltd. IT Services - 1.4% Cardtronics, Inc. CGI Group, Inc. Heartland Payment Systems, Inc. Higher One Holdings, Inc. VeriFone Systems, Inc. Total IT Services Machinery - 1.2% Caterpillar, Inc. CNH Industrial NV Colfax Corp. Total Machinery Metals & Mining - 0.0% Primero Mining Corp. Multiline Retail - 0.5% J.C. Penney Co., Inc. Multi-Utilities - 0.4% Consolidated Edison, Inc. Oil, Gas & Consumable Fuels - 1.0% DeeThree Exploration Ltd. Ultra Petroleum Corp. Whitecap Resources, Inc. Total Oil, Gas & Consumable Fuels Paper & Forest Products - 0.2% Norbord, Inc. Pharmaceuticals - 0.2% Actavis PLC Software - 0.2% Rosetta Stone, Inc. Specialty Retail - 1.2% GameStop Corp. Select Comfort Corp. Total Specialty Retail Textiles, Apparel & Luxury Goods - 0.5% Coach, Inc. TOTAL COMMON STOCKS (Proceeds $28,107,092) $ EXCHANGE TRADED FUNDS - 17.5% iShares 20+ Year Treasury Bond ETF iShares MSCI Emerging Markets ETF iShares MSCI United Kingdom ETF iShares Russell 2000 ETF SPDR S&P rust TOTAL EXCHANGE TRADED FUNDS (Proceeds $42,433,386) $ Principal Amount Value CORPORATE BONDS - 3.5% Food Products - 0.8% Hormel Foods Corp. 4.125%, 04/15/2021 $ Metals & Mining - 0.2% United States Steel Corp. 7.375%, 04/01/2020 Multiline Retail - 1.2% Sears Holdings Corp. 6.625%, 10/15/2018 Oil, Gas & Consumable Fuels - 1.3% Hess Corp. 5.600%, 02/15/2041 TOTAL CORPORATE BONDS (Proceeds $8,520,119) $ FOREIGN GOVERNMENT NOTES/BONDS - 0.6% France Government Bond OAT 3.500%, 04/25/2026 EUR 899,000 TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Proceeds $1,283,228) $ Total Securities Sold Short (Proceeds $80,343,825) - 33.4% $ EUR Euro The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Options Written June 30, 2014 (Unaudited) Contracts Value CALL OPTIONS PetSmart, Inc. Expiration: July 2014, Exercise Price: $62.50 95 $ Vodafone Group Expiration: January 2015, Exercise Price: $50.00 Total Call Options PUT OPTIONS Caterpillar, Inc. Expiration: July 2014, Exercise Price: $107.00 19 iShares Russell 2000 ETF Expiration: July 2014, Exercise Price: $113.00 iShares Russell 2000 ETF Expiration: July 2014, Exercise Price: $113.50 iShares Russell 2000 ETF Expiration: July 2014, Exercise Price: $115.50 57 J.C. Penney Company, Inc. Expiration: August 2014, Exercise Price: $2.00 SPDR S&P rust Expiration: July 2014, Exercise Price: $181.00 SPDR S&P rust Expiration: July 2014, Exercise Price: $185.00 SPDR S&P rust Expiration: July 2014, Exercise Price: $188.00 SPDR S&P rust Expiration: August 2014, Exercise Price: $183.00 SPDR S&P rust Expiration: August 2014, Exercise Price: $184.00 Vodafone Group Public Limited Company Expiration: January 2015, Exercise Price: $30.00 3 Total Put Options Total Options Written (Premiums received $357,478) $ The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Swap Contracts June 30, 2014 (Unaudited) Counterparty Reference Entity Buy/Sell Protection (Pay)/ Receive Fixed Rate Termination Date Notional Value Moody’s Rating of Reference Entity Maximum Potential Future Payment (Receipt) Upfront Premium Paid (Received) Unrealized Appreciation/ (Depreciation) CREDIT DEFAULT SWAP BUY CONTRACTS BNP Paribas Markit CDX.NA.HY.19 (a) Buy %) 12/20/2017 $ B1 $ ) $ ) $ ) BNP Paribas Markit CDX.NA.HY.21 (a) Buy %) 12/20/2018 B1 ) ) ) Total Credit Default Swap Buy Contracts ) CREDIT DEFAULT SWAP SELL CONTRACTS BNP Paribas Markit CDX.NA.HY.19 (a) Sell % 12/20/2017 B1 Total Credit Default Swap Sell Contracts Total Credit Default Swap Contracts $ ) (a) Markit CDX North American High Yield Index The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Forward Contracts June 30, 2014 (Unaudited) Settlement Date Counterparty Currency to be Delivered U.S. $ Value June 30, 2014 Currency to be Received U.S. $ Value June 30, 2014 Unrealized Appreciation (Depreciation) 7/31/2014 U.S. Bank 57,725,000 Norwegian Krone $ 9,360,304 U.S. Dollars $ $ ) 7/31/2014 U.S. Bank 2,500,000 Canadian Dollars 2,334,049 U.S. Dollars ) 3/31/2015 BNP Paribas S.A. 1,400,000 Canadian Dollars 1,263,196 U.S. Dollars ) 12/3/2014 BNP Paribas S.A. 400,000 Canadian Dollars 372,481 U.S. Dollars ) 12/15/2014 U.S. Bank 500,000 Euros 679,625 U.S. Dollars ) 12/3/2014 BNP Paribas S.A. 1,600,000 Euros 2,180,376 U.S. Dollars ) $ $ $ ) The accompanying notes are an integral part of these financial statements. Fair values of derivative instruments on the Statement of Assets and Liabilities as of June 30, 2014 (Unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments $ Written option Written Options contracts, at value $ Total Equity Contracts $ $ Foreign Exchange Contracts: Cumulative Cumulative appreciation on depreciation on Forward Contracts forward contracts * $
